Citation Nr: 1618283	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as due to exposure to herbicides.

2.  Entitlement to service connection for colon cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record. 

The issues of service connection for colon cancer and a psychiatric disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) leukemia).


CONCLUSION OF LAW

Service connection for leukemia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence in June 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's identified pertinent treatment records have been secured.  The RO did not arrange for a VA examination/opinion.  Absent any competent (medical) evidence suggesting that the Veteran has leukemia, an examination to secure a medical opinion is not necessary, as even the low threshold standard (for determining when an examination or opinion is necessary) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

In his September 2011 claim, the Veteran stated, through his attorney, that he was "originally diagnosed and operated on for Hairy Cell Leukemia" at Naval Medical 
Center San Diego in 1967, and that the diagnosis was recently reconfirmed at the Philadelphia VA Medical Center (VAMC.)  

The Veteran's STRs are silent regarding diagnosis or treatment of leukemia.  Records from the San Diego Naval Hospital show that in 1968 he was treated for excision of a pilonidal cyst; laboratory data then were noted to be within normal limits.  On September 1968 service separation examination, laboratory findings were normal.  Refractive error, a scar near the left eye, and acne were noted, and the Veteran was otherwise clinically evaluated as normal.  

Treatment records from the Philadelphia VAMC dated as early as in November 2007 have been associated with the Veteran's record, and are silent for any indication that he was treated for, or received a diagnosis of, leukemia.  

There is no competent medical evidence in the record that the Veteran has (or during the pendency of this claim has had) leukemia.  While he is competent to report a diagnosis provided by a qualified medical professional, his reports of such diagnosis are inconsistent with clinical records, and are not credible.  

With respect to his STRs, there is no indication that he was treated during service for leukemia.  Furthermore, records of in-patient treatment for another condition (provided a year after the alleged treatment for leukemia) note normal laboratory findings, as does the Veteran's separation examination report (which was sufficiently detailed as to note acne).  The logical assumption, given the gravity of such diagnosis, is that if the Veteran had leukemia diagnosed/treated in 1967 (or at any time during active service), he would have been closely followed, and it would have been be noted on subsequent hospitalization in service and on separation from service.  Consequently, contemporaneous medical evidence of record weighs against any finding that there may be relevant STRs (i.e., showing a diagnosis of leukemia) that have not been located.  

Likewise, in September 2011 the Veteran stated that a diagnosis of leukemia was recently reconfirmed at the Philadelphia VAMC.  However, his VA treatment records (which date back to nearly 4 years prior to his claim) are silent for any indication that he has a diagnosis of leukemia.  It is highly implausible that a following a diagnosis of leukemia, such diagnosis would escape mention in any subsequent treatment records.  (The Board has considered whether, given the disposition of the claims remanded below, remand is required to obtain more recent treatment records with respect to the claim of service connection for leukemia.  However, the Board notes that the Veteran has asserted that he was diagnosed with such disability prior to filing his claim.  As those records are already associated with the Veteran's claims file, the Board finds that development for additional records is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  

In summary, the competent (medical) evidence of record is silent for any diagnosis of leukemia, and the Veteran's lay testimony supporting such finding is contradicted by the medical evidence (i.e., it is not credible).  Therefore, he has not presented a valid claim of service connection for such disability.  See Brammer, supra.  Consequently, the preponderance of the evidence is against this claim, and  the benefit of the doubt doctrine does not apply.  The appeal in this matter must be denied.


ORDER

Service connection for leukemia is denied.


REMAND

Colon Cancer

At the October 2015 Board hearing, the Veteran's attorney stated that certain lesions were diagnosed as cancerous and that the Veteran received treatment for this disability at the Philadelphia VAMC.  (See Hearing Transcript, page 14).  The Board notes that the most recent VA treatment records associated with the Veteran's file are of an August 2014 colonoscopy.  The pathology report from that event indicates that a polyp was determined to be a (non-cancerous) tubular adenoma.  It is not clear from the hearing transcript (which indicates that that portion of the attorney's argument was inaudible) whether she was referring to the (non-cancerous) polyps removed in 2014 and 2011 or whether the Veteran has, since August 2014, been diagnosed with colon cancer.  As a diagnosis of colon cancer is a threshold requirement for establishing service connection, remand for updated VA treatment records (which are constructively of record) is required.

Psychiatric Disability

On August 2014 VA psychiatric examination, the examiner opined that, the Veteran's reported stressors, to include fear that he would be injured or killed while in combat zones, were not sufficient to meet Criterion A as outlined in the DSM-5 manual, and did not further evaluate whether the Veteran met the diagnostic criteria for PTSD, despite noting that at least one reported stressor was related to his fear of hostile military or terrorist activity.  The examiner attributed the Veteran's reported psychiatric symptoms to persistent depressive disorder. 

The VA examiner's narrative discussion of the Veteran's claimed stressor suggests that the examiner employed a higher threshold for meeting Criterion A than is required by VA regulation, citing as qualifying examples directly experiencing trauma, directly witnessing the trauma happening to others, learning that trauma had occurred to a close family member or friend, or repeated exposure to the aftermath of trauma.  In addition, the examiner did not provide a nexus opinion for the psychiatric disability diagnosed which, under the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), is within the scope of the claim.  Therefore, the Board finds that the August 2104 VA examination is inadequate; remand is required for an adequate examination with nexus opinion.

Furthermore, to the extent that the Veteran has now reported stressors (e.g., working on damaged planes, rough landings at Da Nang Air Base to avoid small arms fire, hearing that a hanger he had recently been in had been destroyed), further development to attempt to corroborate those stressors is required on remand.

Additionally, at the October 2015 Board hearing, the Veteran asserted entitlement to psychiatric disability secondary to (inter alia) colon cancer.  Accordingly, the matter of service connection for psychiatric disability is inextricably intertwined with the matter of service connection for colon cancer and must be deferred pending resolution of that issue.

The case is REMANDED for the following:

1.  The AOJ should obtain copies of the complete records (those not already associated with the record) of all VA evaluations and/or treatment the Veteran has received for colon cancer or psychiatric disability from August 2014 to the present.

2.  The AOJ should also arrange for exhaustive development to verify the Veteran's alleged stressor events (working on damaged planes, rough landings at Da Nang Air Base to avoid small arms fire, hearing that a hanger he had recently been in had been destroyed).  Where the information of record is insufficient to corroborate any stressor, the Veteran should be notified of the specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond.  Any finding that verification is not possible (records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make formal findings for the record regarding each of the Veteran's stressor events (noted above), indicating whether or not it is indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described. 
3.  After the above development is complete, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand and the AOJ's formal findings of what (if any) stressor event(s) is/are corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a fear of hostile action/terrorist activity?  If PTSD is not diagnosed, indicate clearly what criteria for such diagnosis are found lacking.  

(b) Please identify the likely etiology for each acquired psychiatric disability (other than PTSD) diagnosed, specifically, is it at least as likely as not (a 50 % or better probability) that it is related to the Veteran's military service/events therein, or caused/was caused or aggravated by a service-connected disability?

The examiner must explain the rationale for all opinions in detail.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


